DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims1-39 drawn to a method for automated production of a consumable item classified in CPC A23L5/00.
II. Claim 40, drawn to a restaurant operations system classified in CPC A47J36/32.
III. Claim 41, drawn to a non-transitory computer-readable medium classified in CPC G05B.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the method of Group I could be used with a materially different apparatus, such as an apparatus without a processor or a memory wherein in the steps of receiving an order, identifying consumable components, identifying electrochemical operations, etc. are performed by a human worker. Conversely, the apparatus of Group II could be used with a materially different method, such as method wherein the communication interface is used to tell a kitchen worker how to perform cooking steps instead of conveying instructions to electromechanical operations.
Inventions III and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the method of Group I does not require a product with the computer executable instructions of Group III. The method of Group I could be used with a processor that does not contain the computer readable
medium, wherein a processor is manually instructed by user input to perform the steps outlined by the
method of Group I or the method of Group I could be used without a processor, with human workers communicating and receiving the instructions over the network.
Inventions III and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the computer readable medium does not require a restaurant operations system with a communication interface (where a communication interface is understood to be a two way communication system). Information could be received via a network using a one way speaker or other system that does not require an interface for communication back to the original information sender. The subcombination has separate utility such as for preparing food products via the electromechanical components without use of the computer-readable medium or the subcombination has utility as a communication device.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The method of Group I would require a search in at least CPC A23L5/00 along with a unique text search. The apparatus of Group II would not be searched as above, but would instead require a search in at least CPC A47J36/32 along with a unique text search. The product of Group III would not be searched as either of the above, but would instead require a search in at least G05B along with a unique text search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Stefan D. Osterbur  on 17 May 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-39.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 40-41 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 18-23, the term “primitive” is unclear. The Applicant’s Specification has not imparted a clear definition to “primitive” and it is unclear if a primitive is a specific type of data, a synonym for data in general, or has a different meaning. For the purposes of further examination, a “primitive” will be interpreted as equivalent to a datum or data of any type.
Claims 19-25 are rejected as indefinite as a result of depending upon indefinite claim 18.
Claims 20-25 are rejected as indefinite as a result of depending upon indefinite claim 19.
Claims 21-25 are rejected as indefinite as a result of depending upon indefinite claim 20.
Claims 22-25 are rejected as indefinite as a result of depending upon indefinite claim 21.
Claims 23-25 are rejected as indefinite as a result of depending upon indefinite claim 22.
Claims 24-25 are rejected as indefinite as a result of depending upon indefinite claim 23.
In claim 23, it is unclear if “selecting a subset of…” requires that at least one of each must be selected from the electromechanical operations primitives, alternative electromechanical primitives, alternative manual operations primitives, consumable components primitives, and alternative consumable components primitives.” or if the term “subset” indicates, for example that “the electromechanical operations primitives and consumable components primitives” may be selected but other listed items like “alternative manual operations primitives” do not have to be selected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 16-17, 26, 30-31, and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garden (US 20170290345 A1) in view of Britannica (Data structure).
Regarding claim 1, Garden teaches (Paragraph 0005, 0012) an on-demand robotic food assembly line, wherein a control system may receive orders for food items electronically generated (via a network) directly by customers. Garden further teaches (Paragraph 0078) one or more order front end server computer control systems 104 receive orders for food items from consumer or customer processor-based devices, wherein he order specifies each food item by an identifier and/or by a list of ingredients (consumable components). Also, Garden teaches (Paragraph 0079) the order front end server computer control systems 104 communicates orders for food items to the one or more order assembly control systems 106, wherein the order assembly control system(s) 106 generates a sequence of orders, and generates control instructions for assembling the food items for the various orders, and wherein the order assembly control systems 106 can provide instructions to the various components (electromechanical devices) e.g., conveyors, robots, appliances such as ovens, and/or display screens and/or headset speakers worn by humans to cause the assembly of the various food items (electromechanical operations) in a desired order or sequence according to a workflow. Additionally, Garden teaches (Paragraph 0080) the food item 202 is assembled in various acts or operations at a number of workstations.
Garden dose not explicitly mention generating an order data structure.
Britannica teaches (Paragraphs 1 and 2) data structures are ways in which data are stored for efficient search and retrieval, and structures are used with algorithms for sorting data efficiently.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Garden to generating an order data structure and providing instructions based on the order data structure in view of the Britannica since Garden is directed to a computer based control system and the use of data structures would improve the efficiency or search, retrieval, and sorting functions as described by Britannica which would allow for faster data processing and thus shorter completion of a food product along with allowing for more storage space to be devoted to storing other information or programs for the production of additional food products.
Regarding claim 2, Garden teaches (Paragraph 0087; Fig. 2A #140,142) one or more imagers 142 (sensing devices) may be used to perform quality control for making the flattened dough and/or for spreading the sauce (consumable components) by the one or more sauce spreader robots 140 (electromechanical operation). Garden further teaches (Paragraph 0087; Fig. 1 #104) If the imager 142 detects a defective flatten dough or sauce pattern, it may transmit an alert to the control system 104, which may cause the defective product to be rejected and a new instance to be made (where the controller directing a new instance to be made constitutes updating instructions).
Regarding claims 3-6, as shown above, Garden teaches (Paragraph0081, 0084,  0087) a control system for detecting a defective food product and ordering that a new instance be made, wherein making a new flattened dough would necessarily require performing supplementary electromechanical operations including operating the conveyors, the sauce dispenser, and the sauce spreader, or at least it would be obvious to reuse functioning electromechanical components to perform the same process in order to avoid the time and potential errors of substituting human labor for the automated devices. The new dough and sauce used to replace the defecting dough product constitute additional consumable components that replace the previous dough consumable component. 
Regarding claim 9, as described above, Garden teaches the use of imagers 142 (vision system) for inspecting the food product. 
Regarding claim 16, Garden teaches Paragraph 0087; Fig. 2A #140,142) one or more imagers 142 (sensing devices) may be used to perform quality control for making the flattened dough and/or for spreading the sauce (consumable items/test consumable items) by the one or more sauce spreader robots 140 (electromechanical operation). Garden further teaches (Paragraph 0087; Fig. 1 #104) If the imager 142 detects a defective flatten dough or sauce pattern, it may transmit an alert to the control system 104, which may cause the defective product to be rejected and a new instance to be made (modification to electromechanical operations). 
Regarding claim 17, Garden does not explicitly describe repeating the monitoring and determining for a plurality of consumable items, wherein identifying the one or more modifications is based on the repeated monitoring and determining. However, nothing in Garden indicates that the monitoring process stops after a quality issue has been detected, so presumably the detection of quality of food items continues and new instances of defective food products are made (modification of electromechanical operations) based on repeated monitoring and determining. Even if this is not implicitly disclose by Garden, it would be obvious to one of ordinary skill in the art to continue monitoring and modifying operations based on quality evaluations in order to prevent the production of inferior food products. Additionally, repeated quality failures would be indicative of machine malfunction that would be desirable to correct by repairing machinery and could only be determined by repeated measurements and repeated errors.
Regarding claim 26, Garden teaches (Paragraph 0071,0072) the on-demand robotic food assembly line environment 100 can include one or more order front end server computer control systems 104 to, for example, receive orders from consumer or customer processor-based devices, for instance a desktop, laptop or notebook computer 110a, smartphone 110b or tablet computer 110c, wherein the one or more order front end server computer control systems 104 may provide or implement a Web-based interface (graphical user interface) that allows a consumer or customer to order food items and the Web-based interface can, for example, provide a number of user selectable icons that correspond to respective ones of a number of defined food items (consumable items), for instance various pizza with respective combinations of toppings (consumable components). Garden further teaches (Paragraph 0079) the order front end server computer control systems 104 communicates orders for food items to the one or more order assembly control systems 106, wherein the order assembly control system(s) 106 generates a sequence of orders, and generates control instructions for assembling the food items for the various orders (electromechanical operations), wherein the order assembly control systems 106 can provide instructions to the various components such as conveyors, robots, and appliances such as ovens, to cause the assembly of the various food items in a desired order or sequence according to a workflow.
Regarding claim 30, Garden teaches (Paragraph 0007) uncooked or partially cooked food items, prepared to the consumer's or customer's specifications, can be placed in an individual cooking unit or oven (electromechanical component), wherein cooking conditions within the cooking unit or oven (e.g., cooking unit temperature, cooking unit humidity, cooking time, and similar) are dynamically controlled and adjusted. 
Regarding claim 31, Garden teaches (Paragraph 0079, 0081; Fig. 2A #122a-1,202a) the order assembly control systems 106 can provide instructions to the various components e.g., conveyors, robots, appliances such as ovens, and/or display screens and/or headset speakers worn by humans, and, in some instances, at least one of the two or more parallel first or primary assembly conveyors may be placed and located to provide access to a human operator to place sauce, cheese, or other toppings onto the flatten dough 202a or other food item being transported by the interior one first or primary assembly conveyor 122a-1 (i.e. a human worker interfaces with the electromechanical components).
Regarding claim 37, Garden teaches (Paragraph 0102) the control system 104 may include one or more threshold values for each of the dispensing containers 155 to identify when the contained topping item should be replenished or the dispensing container 155 refilled, wherein the control system 104 may use the received signals to determine a value for the plunger location and/or the topping item weight, and compare this determined value to the threshold value and the control system 104 may modify the threshold value based upon the received and/or expected orders (establishment level data relating to consumable components). Garden teaches (Paragraph 0102) for example, the threshold value for reloading pepperoni may be raised, causing the pepperoni to be reloaded more regularly, if the control system 104 receives an unexpectedly high number of orders for pizzas containing pepperoni, and the control system 104 may cause the topping item to be automatically reloaded when the threshold value is met or passed, such as, for example, by detaching the current, nearly empty dispensing container 155 and attaching a new, full dispensing container 155, or by removing the current insert and attaching a new insert into the interior of the dispensing container 155 (modify electromechanical operation).
Regarding claim 38, Garden teaches (Paragraph 0186) in some instances, the order assembly control systems 106 may be a portion of or may be communicably coupled to an inventory control or enterprise business system such that the inventory of food ingredients and other items is maintained at one or more defined levels within the on-demand robotic food assembly line(s) 102.
Regarding claim 39, Garden teaches (Paragraph 0186) In some instances, the order assembly control systems 106 may be a portion of or may be communicably coupled to an inventory control or enterprise business system such that the inventory of food ingredients and other items is maintained at one or more defined levels within the on-demand robotic food assembly line(s) 102, where the preparation of a consumable food item involves the use of ingredients, so tracking the change in inventory of ingredients constitutes monitoring part of the preparation of a consumable item.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garden (US 20170290345 A1) in view of Britannica (Data structure), and further in view of Stutman (US 20080178749 A1).
	Regarding claim 7, Garden as modified above is silent on updating a graphical user interface based on the updated instructions.
	Regarding claim 8, Garden is silent on the updated graphical user interface providing instructions for manually modifying the consumable item.
	Stutman teaches (Paragraph 0005, 0043) a remotely controlled system and method for the preparation of a user-defined food product or beverage, wherein,  in one embodiment, a human preparer 102 may receive user-specified parameters 16 from an input module 12, which are displayed as instructions 116 on monitor 117 (graphical user interface), e.g., make pizza crust 116 a little flatter, or add some more pepperoni (where operations performed by a human constitute manual modifications of the consumable item).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Garden to incorporate the use of instructions on a monitor for a human preparer as taught by Stutman when replacing a pizza dough product as described above, since both are directed to systems for preparing a pizza, since a graphical user interface for providing instructions for manually modifying a consumable item is known in the art as shown by Stutman, since the production of a defective food product may likely be the result of a defect in the operating software of the production equipment or a mechanical failure of the equipment thus necessitating an intervention by a human to manually complete tasks that one of the electromechanical unit is no longer capable of doing, and since a human may be required to perform an operational task if all production equipment is occupied with other tasks and extra labor is required.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garden (US 20170290345 A1) in view of Britannica (Data structure), and further in view of Brown (US 10023397 B1).
Regarding claim 10, Garden teaches (Paragraph 0187; Fig. 2A #102, 202a, 122a, 142, 160a-c) an order assembly control systems 106 may track the assembly and progress of each food item 202 (consumable components) that progresses through the on-demand robotic food assembly line(s) 102, wherein positioning information may be calculated, for example, by monitoring the speed of each of the conveyors 122a (electromechanical operation) after the round of dough or flatten dough 202a is loaded at the beginning of the first or primary assembly conveyor 122a, and wherein one or more sensors or imagers (e.g., cameras) 142 may be positioned along the path of the conveyors 122, including the cooking conveyors 160a, 160b, and the by-pass conveyors 160c, to confirm that the positioning information is correct.
Garden is silent on identifying a preventative maintenance operation to be performed on one of the electromechanical components based on the monitoring.
Brown teaches (Col. 4, lines 37-44) using remote servers to monitor aspects such as belt speed in food handling facilities, wherein, if a measured parameter indicates that a certain machine should operate at a slower speed to prevent damage to or failure of the machine, the server can remotely control the machine to run at a slower speed (preventative maintenance operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Garden to incorporate the conveyor belt monitoring and maintenance process of Brown since both are directed to devices with conveyor belts for handling food products, since monitoring electromechanical equipment to identify preventative maintenance is known in the art as shown by Brown, and since performing changes to prevent breakdown of machinery would allow for longer use of equipment and lower replacement costs along with preventing costs incurred from lost production time when the equipment breaks. 
Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garden (US 20170290345 A1) in view of Britannica (Data structure), and further in view of Callahan (US 20140272816 A1) and Renfroe (US 20140351068 A1). 
Regarding claim 11, Garden teaches (Paragraph 0012, Fig. 2A #158) in some applications, the ovens 158 may be set a different temperatures from one another, and in some applications, the ovens 158 a selectively adjustable on a per order basis (i.e. customized operations may be performed).
Garden is silent on identifying a set of available electromechanical operations. Garden is further silent on identifying a set of available consumable components. Additionally, Garden is silent on identifying, based on the set of available electromechanical operations, the customized operations, and the set of available consumable components, a plurality of consumable items that is available for preparation.
Callahan teaches (Paragraph 0044, 0045) a menu-builder module, wherein menu parameters can be shown and selected together on UI screen 300 to determine whether the number of meals (plurality of consumable items), for the number of people being served, can be prepared while meeting optimal freezer cooking formulas, wherein Advanced features in exemplary advanced options panel 310 indicate the resources, equipment (set of available electromechanical operations) and time available for a freezer cooking day, which ultimately impacts the overall ability to execute a given menu. Callahan also teaches (Paragraph 0036) the detailed cooking instructions walk the user through how to complete a freezer cooking day in an optimal way, considering the practicalities of limited preparation resources, such as managing oven space and temperature changes, and the like (where temperature changes constitute customized operations).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Garden to incorporate the method of Callahan for identifying available equipment and factoring temperature changes to determine the number of meals that can be prepared since both are directed to methods of preparing multiple food products with multiply units, since identifying a set of available electromechanical components and customized operations to determine the plurality of consumable items available for preparation is known in the art as shown by Callahan, since accounting for the availability of equipment and the requirements of the equipment, like temperature changes would prevent a user from attempting to produce more food than possible, which would otherwise result in turning away customers who would be dissatisfied at the lack of food, and since monitoring the available equipment would prevent a waste of time and resources like wasting time removing an ingredient from a freezer only to find no available equipment to process the ingredient.
Renfroe teaches (Paragraph 0028, 0029) a system including an electronic menu may aid in food and drink selection, wherein the electronic menu is integrated with the inventory, and a dynamic menu may be generated that only displays those items available or with all of their ingredients available.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Garden to incorporate the method of Renfroe of identifying food items available for preparation based upon an inventory of ingredients as taught by Renfroe since both are directed to methods of preparing food items, since identifying a set of available consumable components and a plurality of consumable items that is available for preparation based upon the set of available consumable components is known in the art as shown by Renfroe, since monitoring the available ingredients would prevent a user from attempting to produce more food than possible, which would otherwise result in turning away customers who would be dissatisfied at the lack of food, and since monitoring the available ingredients would allow a user to procure more ingredients in a timely fashion to optimize the production of food and prevent ingredients from being wasted or allow the maximum number of meals to be produced.
Regarding claim 12, Garden teaches (Paragraph 0076) an on-demand robotic food assembly line 102 can include one or more robots and/or even a human present to perform certain operations. 
As is shown above, it is known in the art from Renfroe to determine the number of meals that can be produced based on available preparation equipment. One of ordinary skill in the art would obviously recognize that in a situation where a human performs a manual task in place of a piece of equipment, that manual worker is acting as the equivalent of the piece of equipment, and it would be obvious to account for the manual labor available to perform preparation tasks just as equipment is accounted for so that an accurate determination of what meals can be produced can be made. Not factoring in manual operations would result in situations where the system does not recognize that food can be prepared because it is not accounting for the available operations to be performed by a human. Such a failure would result in inefficiency and lower production that would be desirable to avoid.
Regarding claim 13, Garden teaches (Paragraph 0081) a human operator may place the sauce, cheese, and/or other toppings, for example, when the associated robot(s) 140, 154a, 154b, 156a, and/or 156b (electromechanical devices) is not functioning (unavailable) Garden further teaches (Paragraph 0079) the order assembly control systems 106 can provide instructions to the various components (e.g., conveyors, robots, appliances such as ovens, and/or display screens and/or headset speakers worn by humans) to cause the assembly of the various food items in a desired order or sequence according to a workflow.
While Garden does not explicitly describe updating the instructions to replace the robots with humans, as it is known from Garden to provide instructions to both robotic components and human workers, and it is known to substitute human workers for robots when the robot is not functioning, it would be obvious to update the instructions to inform the human worker to replace the robot in order to maintain production at the optimum level and avoid losses from decreased production when a robot is inoperable. 
Regarding claim 14, Garden is silent on determining that one of the set of available consumable components has become unavailable; and modifying the plurality of consumable items that is available for preparation based on the unavailable consumable component.
 	As shown above  Renfroe teaches (Paragraph 0028, 0029) a system including an electronic menu may aid in food and drink selection, wherein the electronic menu is integrated with the inventory, and a dynamic menu may be generated that only displays those items available or with all of their ingredients available (where a dynamic menu indicates that the menu is changed/updated to reflect the items available for preparation).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Garden to incorporate the method of Renfroe of updating a menu of items available for preparation based on available ingredients since both are directed to methods of preparing food items, since determining that one of the set of available consumable components has become unavailable; and
modifying the plurality of consumable items that is available for preparation based on the unavailable consumable component is known in the art as shown by Renfroe, since modifying the consumable items available for preparation would prevent the attempted sale or purchase of unavailable food items thus saving the customer the inconvenience of reordering, and since monitoring the available ingredients would allow a user to procure more ingredients in a timely fashion to optimize the production of food and prevent ingredients from being wasted or allow the maximum number of meals to be produced.
Regarding claim 15, Garden is silent on modifying the plurality of consumable items comprising identifying a substitute consumable component for the unavailable consumable component.
Renfroe teaches (Paragraph 0065) a back office system 101 may determine that an item is out of stock and remove it from the menu prior to the menu being presented to the customer, and the back office system 101 may identify a purchase history associated with the customer based on the identifying information, wherein the back office system 101 may analyze the customer's purchase history to determine at least one appropriate substitution. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Garden to incorporate the method of Renfroe for substituting an unavailable component with an available component since both are directed to methods of preparing food items, since modifying the plurality of consumable items by identifying a substitute consumable component for the unavailable consumable component is known in the art as shown by Renfroe, since a substitution of a component would be more satisfying for a customer than simply being unable to purchase a food item that suits their preferences, and since substituting available food components would likely increase sales by convincing consumers to make a purchase that they would not make if there was no available food item close to their preferences. 
Claims 18-25 and 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garden (US 20170290345 A1) in view of Britannica (Data structure), and further in view of Jain (US 20170221296 A1).
Regarding claim 18, Garden teaches (Paragraph 0169) non-transitory storage systems 1018, 1022, and their associated storage devices 1020, 1026 provide nonvolatile storage of computer-readable instructions, data structures, program modules and other data for the central controller 1002.
Garden is silent on the generation of the order data structure comprising accessing a primitive data store, wherein the primitive data store includes a plurality of consumable items, and wherein for each consumable item, an associated primitive data structure includes plurality of electromechanical operations primitives and a plurality of consumable components primitives.
Jain teaches (Paragraph 0027) a self-contained, fully-automated food preparation and dispensing system includes: a robotic arm assembly and a plurality of components arranged around the robotic arm assembly wherein, the system also includes a controller configured to control operation of the robotic arm assembly within the system. Jain further teaches (Paragraph 0030, 0148) pertinent information including custom recipes may be stored in a customer profile (data store) and utilized in subsequent order processing, wherein a controller executes instructions to realize creation of a food item (consumable item) specified in the recipe. Jain also teaches (Paragraph 0028) a recipe comprises instructions regarding: one or more ingredients (consumable components) to be included in the food item; a respective quantity of each of the ingredients; and one or more steps for combining and preparing the ingredients to form the food item. Additionally, Jain teaches (Paragraph 0138) a preparation component may include e.g. a blender component, a stove/oven component, etc., (electromechanical devices) and a preparation component may generally include any component suitable for mixing, heating, blending, assembling, or otherwise manipulating ingredients to prepare a completed food item according to a recipe (i.e. the steps for preparing ingredients are electromechanical operations). Thus, Jain teaches accessing a data storage of recipes that associate food items with consumable components and electromechanical operations. (It should be noted that the Examiner has interpreted a data primitive to be the equivalent of data in general as the Applicant’s Specification has not defined data primitive to have a specific meaning.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Garden to access a store of data for recipes that specify food items and the associated ingredients and preparation steps for the food items as taught by Jain in order to generate an order data structure, since both teach methods of automated food production using data related to the production of food items, since accessing a store of data for recipes that specify food items and the associated ingredients and preparation steps for the food items is known in the art as shown by Jain, since associating a consumable item with consumable components and electromechanical operations necessary to prepare the food would allow the system to evaluate if the consumable item can be prepared or if a necessary consumable component or electromechanical operation is unavailable, which could allow the system to avoid wasting ingredients in the attempt to make a consumable item that cannot be completed, and since associating the consumable item with specific consumable components and electromechanical operations would prevent improper construction of the consumable item with the wrong consumable components or electromechanical operations.
Regarding claim 19, Garden is silent on each electromechanical operation primitive being associated with at least one of the plurality of electromechanical components.
Jain teaches (Paragraph 0163) translating steps of the recipe (electromechanical operations) into steps capable of being performed by the robotic arm assembly, optionally using other components within the system such as blenders, stoves, dispensers, etc. (electromechanical components).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Garden to associate the recipe steps (data for electromechanical operations) with the robotic arm assembly and other components (electromechanical components) as taught by Jain since both teach methods of automated food production using data related to the production of food items, since associating electromechanical operations with electromechanical components is known in the art as shown by Jain, since the translation of recipe steps into steps performed by the robotic arm determines an optimal path for the robotic arm assembly to traverse in the preparation and delivery process, such that efficiency of preparation and delivery is optimized, and collisions are minimized (Jain, Paragraph 0163), and since associating preparation steps with the required equipment would allow for a determination that a product could not be produced in a required piece of equipment was unavailable, thus saving time and resources.
Regarding claim 20, Garden is silent on one or more alternative electromechanical operations primitives being associated with one or more of the electromechanical operations primitives.
Jain teaches (Paragraph 0169) selecting the optimal set of components and/or processes may involve identifying components which support the processes called for in the recipe, or suitable alternatives thereto (e.g. microwaving instead of steaming or boiling, blending instead of pureeing or macerating, etc. as would be understood by a person having ordinary skill in the art upon reading the present descriptions).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Garden to incorporate the method of identifying alternative electromechanical operations as taught by Jain since both teach methods of automated food production using data related to the production of food items, since associating alternative electromechanical operations is known in the art as shown by Jain, and since identifying alternate operations would allow the system to substitute processing operations when a piece of equipment is broken or already in use so that food can be prepared at a faster rate. 
Regarding claim 21, Garden teaches (Paragraph 0079) an order assembly control systems 106 can provide instructions to the various components (e.g., conveyors, robots, appliances such as ovens, and/or display screens and/or headset speakers worn by humans) to cause the assembly of the various food items. Garden further teaches (Paragraph 0081) a human operator may place the sauce, cheese, and/or other toppings, for example, when the associated robot(s) 140, 154a, 154b, 156a, and/or 156b is not functioning. While Garden does not explicitly describe the use of data primitives, Garden does teaches (Paragraph 0071) server computer control systems that necessarily utilize data to perform their functions, and it would be obvious to associate the data for instruction human operators (manual operations) with the data for directing the functions of the robotic arms (electromechanical operations) so that manual operations can be substituted in the even the robotic arms are broken or unavailable so that food production may continue.
Regarding claim 22, Garden is silent on alternative consumable component primitives being associated with one or more of the consumable component primitives.
Jain teaches (Paragraph 0204) the software system may make an auto-substitution of ingredients (consumable components) such as sweetener in place of sugar. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Garden to incorporate the association of alternative ingredients as taught by Jain since both teach methods of automated food production using data related to the production of food items, since an alternative ingredient may better suit a customer’s preferences (Jain, Paragraph 0204), and since alternative ingredients may allow for the production of a food item in the even the original consumable component is not available.
Regarding claim 23, Garden teaches (Paragraph 0079, 0081) as shown above, the use of manual operations in place of electromechanical operations.
Garden is silent on automatically selecting a subset of the electromechanical operations primitives, alternative electromechanical primitives, alternative manual operations primitives, consumable components primitives, and alternative consumable components primitives.
As shown above, Jain teaches a method of operating a fully-automated food preparation and dispensing system using recipe data for electromechanical operations, like cooking and blending, where alternative electromechanical operations may be used and using recipe data for ingredients where alternative ingredients may be used. As the system is fully automated, selection between the electromechanical operations and their alternatives and the ingredients and their alternatives would be understood to occur automatically. Automation of the selection of manual operations would also be obvious to simply the operation of the device and remove the time and effort for an operator to manually adjust settings.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Garden to incorporate the automatic selection of operations and consumable components as taught by Jain since both teach methods of automated food production using data related to the production of food items, since automatic selection of operations and consumable components is known in the art as shown by Jain, and since automatic selection of preparations operations and consumable components removes the time and effort for an operator to manually adjust settings, thus improving production and efficiency and lowering the required labor costs. 
Regarding claim 24, Garden is silent on the automatic selection being based on monitoring of a plurality of consumable items.
Jain teaches (Paragraph 0101) the robotic arm assembly is configured to multiplex production of multiple potentially different food and/or beverage products, wherein for instance, if plural pending orders rely on one or more common ingredients and/or processes (e.g. heating, cooling, mixing, etc.) the robotic arm assembly is configured to intelligently determine the overlapping aspects of the multiple pending orders and combine the production of each order with at least some overlap so as to reduce the overall preparation time. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Garden to incorporate the multiplex production process of Jain since both teach methods of automated food production using data related to the production of food items, since selecting electromechanical operations based on a plurality of consumable items is known in the art as shown by Jain, and since determining the overlapping aspects of the multiple pending orders and combining the production of each order with at least some overlap reduces the overall preparation time (Jain, Paragraph 0101).
Regarding claim 25, Garden is silent on the automatic selection being based on receiving one or more inputs from a graphical user interface.
Jain teaches (Paragraph 0208) a software system may additionally and/or alternatively employ a customer facing mobile and/or web-based software interface to discover, order, manage and retrieve orders/beverages, refine, publish and share recipes and manage deployments of robotic kitchens, wherein this feature include the ability to create new recipes by defining ingredients, utensils, modules and processes.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Garden to incorporate the use of an interface for selecting electromechanical operations and consumable components as taught by Jain since both teach methods of automated food production using data related to the production of food items, since using inputs from a graphical interface to control the automated production of a food item wherein specific consumable components and electromechanical operations are selected is known in the art as shown by Jain, since allowing user inputs allows for a food that satisfies specific consumer preferences rather than forcing customers to accept a one-size-fits-all approach to ordering food items, and since user inputs can be used to select or avoid ingredients that a consumer may be allergic to.
Regarding claim 33, Garden is silent on each of the plurality of electromechanical components comprising a modular cell, and each modular cell being associated with one or more of the plurality of electromechanical operations.
Jain teaches (Paragraph 0027, 0055) a self-contained, fully-automated food preparation and dispensing system includes: a robotic arm assembly and a plurality of components arranged around the robotic arm assembly wherein hardware components may include dispenser modules, blending modules, cooking modules, lidding modules, boxing modules, cleaning modules, and/or storage modules, etc. (modular electromechanical components). Jain further teaches (Paragraph 0129; Fig. 3 #300, 302, 304a-304g) a kiosk 300 includes a central robotic arm assembly 302, and a plurality of components 304a-304g (modular cells of electromechanical components) arranged around the robotic arm assembly 302.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Garden to incorporate the modular components of Jain since both are directed to the automatic production of a food item using electromechanical devices, since arranging electromechanical devices for performing electromechanical operations into modular cells is known in the art as shown by Jain, since modular cells can be easily replaced or new cells added to expand production compared to an integrated system, since breakdown in a electromechanical component isolated in a modular cell is easily identified, and since moving food components to the required modular cells means that no food has to be transferred through unused parts of the food preparation apparatus, reducing the required cleaning of the device.
Regarding claim 34, Garden is silent on the instructions further comprising instructions to sequentially transfer the consumable item between modular cells during the preparation of the consumable item.
Jain teaches (Paragraph 0130) the robotic arm moves from one component to the next, where electromechanical operations such as dispensing solid items, followed by dispensing liquid ingredients, followed by lidding and blending, followed by dispensing blended components into a food container and lidding the food container are performed, where it is understood that ingredients dispensed in one module must be moved to another module for blending and then another for lidding. Jain further teaches (Paragraph 0165) a method 900 includes executing the instructions executable by the robotic arm assembly and some or all of the plurality of components to form the food item, wherein generally, executing the instructions includes using the robotic arm to gather ingredients, deliver ingredients to appropriate component(s) for processing (e.g. blending, mixing, cooking, etc.), and assembling the processed ingredients into a delivery container (e.g. cup, box, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Garden to incorporate the instructions of Jain for moving food items between modules since both are directed to the automatic production of a food item using electromechanical devices, since arranging electromechanical devices for performing electromechanical operations into modular cells is known in the art as shown by Jain, since modular cells can be easily replaced or new cells added to expand production compared to an integrated system, since breakdown in a electromechanical component isolated in a modular cell is easily identified, and since moving food components to the required modular cells means that no food has to be transferred through unused parts of the food preparation apparatus, reducing the required cleaning of the device.
Regarding claim 35, Garden teaches  (Paragraph 0079) the order assembly control systems 106 can provide instructions to the various components e.g., conveyors, robots, appliances such as ovens, and/or display screens (graphical user interface) and/or headset speakers worn by humans to cause the assembly of the various food items in a desired order or sequence according to a workflow. Garden further teaches (Paragraph 0081) in some instances, at least one of the two or more parallel first or primary assembly conveyors (e.g., interior first or primary assembly conveyor 122a-1) may be placed and located to provide access to a human operator to place sauce, cheese, or other toppings onto the flatten dough 202a or other food item being transported by the interior one first or primary assembly conveyor 122a-1. While a conveyor is not purely identical to a table, it would be obvious to one of ordinary skill in the art that a table could be used for food assembly since both are flat surfaces for placing food, and a table may be necessary in instances where a human requires more time to assemble the food item at a stationary table compared to a moving conveyor. 
Regarding claim 36, Garden teaches (Paragraph 0218, 0227) processing multiple orders, wherein one of ordinary skill in the art would recognize that it would be obvious to process the second order in the same manner as the first involving receiving, via the network, a second order for a second consumable item; identifying, based on the second order, a second plurality of consumable components, and generating a second order data structure of the second electromechanical operations and second consumable components; wherein the second electromechanical components automatically prepare the consumable item from the second consumable components in response to the second instructions, as described above for claim 1 in view of Garden as modified by Britannica. Processing the second order in the same manner as the first would ensure consistency in production and prevent complications or expenses such as the use of extra equipment from preparing the second order in a different manner from the first.
Garden is silent on at least a portion of the second plurality of consumable components being the same as the consumable components of the first order. Garden is further silent on at least a portion of the second plurality of electromechanical operations being the same as the electromechanical operations of the first order. Garden is also silent on providing second instructions, based on the second order data structure and the order data structure of the first order, to each of a plurality of electromechanical components to perform the second electromechanical operations. Furthermore, Garden is silent on at least a portion of the preparation of the second consumable item being performed while the consumable item of the first order is being prepared.
Jain teaches (Paragraph 0101) if plural pending orders rely on one or more common ingredients and/or processes (e.g. heating, cooling, mixing, etc.) the robotic arm assembly is configured to intelligently determine the overlapping aspects of the multiple pending orders and combine the production of each order with at least some overlap so as to reduce the overall preparation time, wherein, for example, if two orders rely on a common ingredient, and each ingredient is to be blended, according to each respective recipe, the robotic arm assembly may dynamically determine the optimum preparation procedure is to combine the amounts required by each respective recipe, prepare (blend) the ingredients as a batch, and dispense a corresponding amount of the common ingredient to two or more receptacles, e.g. cups, bowls, plates, mixing containers, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Garden to incorporate the method of Jain of processing multiple orders with overlapping ingredients and processes since both are directed to methods of automatic food production for processing multiple orders, since processing multiple orders with overlapping ingredients and processes wherein preparation is performed simultaneously is known in the art as shown by Jain, and since combining the production of each order with at least some overlap reduces the overall preparation time (Jain, Paragraph 0101). 
Claims 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garden (US 20170290345 A1) in view of Britannica (Data structure), and further in view of Renfroe (US 20140351068 A1).
Regarding claim 27, Garden is silent on receiving a first selection of one of the plurality of consumable items; providing a warning regarding the first selection; and in response to providing the warning, receiving the selection of the consumable item, wherein the selected consumable item is different from the first selection.
Regarding claim 28, Garden is silent on the warning being based on an assembly time for the first selection, a threshold availability of one of the consumable components, or a requirement of more than a threshold number of manual operations to prepare the first selection.
Regarding claim 29, Garden is silent on providing the consumable item on the graphical user interface as an alternative to the selected item, wherein the preparation of the alternative item would not require the warning.
Renfroe teaches (Paragraph 0028, 0039) a system including an electronic menu to aid in food and drink selection, wherein a customer may use an interface 123 of the electronic device 104 to send an order request message 125 to the back office system 101 to request an item for purchase. Renfroe further teaches (Paragraph 0077) if the back office system 101 determines that the order request cannot be fulfilled, then the back office system 101 moves to step 409 and determines at least one substitution, wherein, for example, if the order request message 125 from the customer is for a gin and tonic but the business establishment is out of gin (below threshold of availability), the back office system 101 may analyze the customer's order history to find that the customer usually orders whiskey and cola, and the back office system 101 may then analyze the menu item availability data 124 to determine whether enough whiskey and cola are in stock so to fulfill an order request for a whiskey and cola, and upon the back office system 101 determining that sufficient amounts of whiskey and cola are in stock, the back office system 101 may promote transmission of a negative order response message 126 (warning) that indicates the establishment is out of gin and then asks the customer if the customer would like to: instead order a whiskey and cola (alternative item different from the first selection).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Garden to incorporate the method of notifying the customer of the unavailability of a consumable item and suggesting an alternative as taught by Renfroe since both are directed to methods of ordering consumable items with a user interface, since notifying a customer of the unavailability of a consumable item due to the item being out of stock and providing an alternative item that does not require a warning is known in the art as shown by Renfroe, since notifying a customer of the unavailability of the consumable item prevents the customer from waiting for an extended time to find out their desired order is unavailable, since a substitution of a component would be more satisfying for a customer than simply being unable to purchase a food item that suits their preferences, and since substituting available food components would likely increase sales by convincing consumers to make a purchase that they would not make if there was no available food item close to their preferences.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garden (US 20170290345 A1) in view of Britannica (Data structure), and further in view of Red Hat (Understanding APIs).
Regarding claim 32, Garden teaches (0224, 0226, 0228) a method 1300 of controlling on-demand robotic food assembly line 102, wherein an order assembly control systems 106 (restaurant management system), generates a workflow for each order in the fulfillment queue and the order assembly control systems 106 (FIG. 1), generates or selects commands based on the workflow, wherein the commands may be machine-executable commands, executable by the various pieces of equipment (e.g., sauce dispensers, robots, ovens, conveyors) of the one on-demand robotic food assembly lines 102 (electromechanical components). 
Garden does not explicitly teach the use of an application programming interface interpreting between the order assembly control system and the pieces of equipment.
Red Hat teaches (What are APIs) an application programming interface (API) is a set of tools, definitions, and protocols for integrating application software and services, wherein products and services communicate with other products and services without having to constantly build new connectivity infrastructure.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Garden to use an application programming interface to interpret between the order assembly control system and the pieces of equipment since Garden is directed to software controlled system wherein orders are processed and communicated to equipment as machine-executable commands, since Red Hat teaches that APIs allow for integrating application software and services, since application programming interfaces facilitate open innovation or improved efficiency through external development and collaboration (Red Hat, What are APIs), and since APIs connect data, applications, and devices across so that technologies can better communicate and work together, preventing the loss of time and money when technologies can’t talk to one another (Red Hat, What can you do with APIs?).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hall (US 20170290454 A1) teaches a method of preparing meals in a computerized kitchen workspace.
Frehn (US 20170024789 A1) teaches a method for queuing orders at a food assembly apparatus. 
Ceste (US 20140164153 A1) teaches a method which involves determining availability of multiple kitchen appliances for preparing a food product and a number of kitchen appliances from the kitchen appliances necessary to meet a projected demand as a function of a current inventory by a control center.
Frehn (US 20140324607 A1) teaches a method for delivering a custom sandwich to a patron.
Brandwine (US 20150227888 A1) teaches a method for managing preparation and delivery of goods, such as pizza, soft drinks, and flowers in a preparation facility.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        							/DREW E BECKER/                                                                                                     Primary Examiner, Art Unit 1792